        Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    4/9/2021


SECURITIES AND EXCHANGE COMMISSION,

                                            Plaintiff,                20-CV-10832 (AT)(SN)

                          -against-                                    OPINION & ORDER

RIPPLE LABS, INC., et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        The Securities and Exchange Commission has sued Ripple Labs, Inc., Bradley

Garlinghouse and Christian A. Larsen for violations of Sections 5(a) and 5(c) of the Securities

Act of 1933 by engaging in the unlawful offer and sale of unregistered securities. The amended

complaint further alleges that Garlinghouse and Larsen aided and abetted Ripple in its violations.

See ECF No. 46 at ¶¶ 9, 10; 15 U.S.C. §§ 77e(a), 77e(c).

        As part of civil discovery, the SEC seeks eight years of personal financial information of

Garlinghouse and Larsen from them directly and through subpoenas served upon financial

institutions with which they or their family members hold accounts. Garlinghouse and Larsen

move for a protective order to avoid their discovery obligation and to quash the subpoenas

served upon SVB Financial Group, First Republic Bank, the Federal Reserve Bank of New York,

Silver Lake Bank, Silvergate Bank, and Citibank, N.A. The motion is GRANTED.
       Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 2 of 10




                                           BACKGROUND

        XRP is a digital asset (or “cryptocurrency”) that can be issued or transferred using a

distributed ledger—a peer-to-peer database spread across a network of computers that records all

transactions publicly. 1 There are many such ledgers, some of which have “native” digital assets,

perhaps with the best-known example being the Bitcoin, the native digital asset to the Bitcoin

Ledger. 2 XRP is the native asset to the XRP Ledger. See ECF No. 46 at ¶¶ 32–37.

        The SEC alleges that in approximately late 2011 or early 2012, Larsen and another co-

founder began to work on the idea and code for what would become the XRP Ledger. In

September 2012, Larsen (with others) founded Ripple Labs, Inc. Id. at ¶ 44. Upon completion of

the XRP Ledger in December 2012, and as its software was deployed on the first computer

servers on which it runs, its development team created a fixed supply of 100 billion XRP. Id. at ¶

45. The development team then transferred 80 billion XRP to Ripple and 9 billion to Larsen as

compensation. 3 Id. at ¶ 46. Garlinghouse joined Ripple in 2015, and subsequently received at

least 357 million XRP from Ripple as compensation. See id. at ¶¶ 74, 87. The SEC claims that

from 2013 to the present, the Individual Defendants offered or sold a portion of their individual

holdings of XRP to the public in exchange for hundreds of millions of dollars (1.7 billion XRP

netting $450 million for Larsen and his wife; 375 million XRP netting $159 million for

Garlinghouse). See id. at ¶¶ 86–88.




1
  A number of technical details, distinctions, and operational nuances are absent from these descriptions
of XRP and the XRP Ledger that may prove critical in the ultimate determination of whether the
Defendants are liable for offering and selling unregistered securities. Without expressing a view on that
issue for now, I seek to provide only the necessary facts to place the present dispute in context.
2
  See Satoshi Nakamoto, Bitcoin: A Peer-to-Peer Electronic Cash System, Bitcoin.org,
https://bitcoin.org/bitcoin.pdf.
3
  The remaining 11 billion XRP was transferred to another co-founder and development team member
who are not parties to the case. See ECF No. 46 at ¶ 46.

                                                     2
       Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 3 of 10




I.      The SEC’s Burden in this Case

        Sections 5(a) and 5(c) of the Securities Act require that whenever an issuer of securities,

its control persons, or affiliates offers or sells securities to the public, those securities must first

be registered with the SEC, absent certain exemptions. See 15 U.S.C. §§ 77e(a), 77e(c). The SEC

claims that XRP is an investment contract, and therefore a security. Accordingly, the SEC claims

that the Individual Defendants violated Section 5 by offering and selling their XRP into the

public market without first registering those offers and sales, and that they aided and abetted

Ripple’s violations as well. See ECF No. 9.

        To prevail, the SEC will need to show that XRP is an investment contract under the

Howey test. See S.E.C. v. W.J. Howey Co., 328 U.S. 293, 298–99 (1946) (holding that an

“investment contract . . . means a contract, transaction or scheme whereby a person invests his

money in a common enterprise and is led to expect profits solely from the efforts of a promoter

or a third party. . .”); S.E.C. v. Aqua-Sonic Products Corp., 687 F.2d 577, 582 (2d Cir. 1982)

(finding that the Supreme Court had moved away from a literal interpretation of “solely” in the

Howey test, and toward an economic realities and totality of the circumstances view of the

alleged scheme); Glen-Arden Commodities, Inc. v. Costantino, 493 F.2d 1027, 1034 (2d Cir.

1974) (“The question therefore becomes whether . . . in light of the economic reality and the

totality of circumstances . . . the customers were making an investment . . . .”). Furthermore, in

order to prove its allegations that the Individual Defendants aided and abetted Ripple in offering

or selling unregistered securities, the SEC must show that the Individual Defendants knew or

recklessly disregarded that Ripple’s offerings and sales of XRP required registration as securities

and that those transactions were improper. See 15 U.S.C. § 77o(b); S.E.C. v. Apuzzo, 689 F.3d

204, 206 (2d Cir. 2011); S.E.C. v. Espuelas, 905 F. Supp. 2d 507, 518 (S.D.N.Y. 2012).



                                                    3
       Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 4 of 10




                                         DISCUSSION

       The SEC has served the Individual Defendants with Requests for Production seeking

their personal financial records over an eight-year period. See ECF. No. 59, Exs. A, B. It also

issued third-party subpoenas to several financial institutions at which the Individual Defendants

maintain accounts, seeking similar records. See id. at Exs. C–H. The Individual Defendants have

moved to prevent the SEC’s attempts to obtain these records. See id.

I.     The Parties’ Burdens Under the Federal Rules

       Rule 26(b) limits discovery to “any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b). “The party

seeking discovery bears the initial burden of proving the discovery is relevant.” Citizens Union

of City of N.Y. v. Att’y Gen. of N.Y., 269 F. Supp. 3d 124, 139 (S.D.N.Y. 2017). In considering

whether a discovery request poses an undue burden, the court should consider if it is

“unreasonably cumulative or duplicative”; if it “can be obtained from some other source that is

more convenient, less burdensome, or less expensive”; if “the party seeking discovery has had

ample opportunity to obtain the information by discovery in the action”; and if “the proposed

discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(1)-(2).

       Furthermore, subpoenas “issued under Rule 45 of the Federal Rules of Civil Procedure

are subject to Rule 26(b)(1)’s overriding relevance requirement.” During v. City Univ. of N.Y.,

No. 05-cv-06992 (RCC), 2006 WL 2192843, at *2 (S.D.N.Y. Aug. 1, 2006). If the party issuing

the subpoena establishes the relevance of the materials sought, the party moving to quash must

demonstrate that it poses an undue burden. See Griffith v. United States, No. M8-85 (JFK), 2007

WL 1222586, at *2 (S.D.N.Y. Apr. 25, 2007). “Whether a subpoena imposes an undue burden

depends upon such factors as relevance, the need of the party for the documents, the breadth of



                                                 4
       Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 5 of 10




the documents, the time period covered by it, the particularity with which the documents are

described and the burden imposed.” Night Hawk Ltd. v. Briarpatch Ltd., No. 03-cv-01382

(RWS), 2003 WL 23018833, at *8 (S.D.N.Y. Dec. 23, 2003). Trial courts have broad discretion

to determine if a subpoena imposes an undue burden. See Jones v. Hirschfeld, 219 F.R.D. 71, 74

(S.D.N.Y. 2003).

II.     Application

        The SEC argues that the Individual Defendants’ personal financial records are relevant to

its claims because, under Section 5 of the Securities Act, “each sale of a security must either be

made pursuant to a registration statement or fall under a registration exemption”—making each

of the Individual Defendants’ sales of XRP a possible Section 5 violation. See ECF No. 72 at 3

(quoting SEC v. Cavanagh, 155 F.3d 129, 133 (2d Cir. 1998)) (cleaned up). The SEC claims that

the Individual Defendants’ personal financial statements would show deposits from

cryptocurrency exchanges, 4 representing the “simplest and most reliable way to deanonymize

[the] Individual Defendants’ XRP transactions.” ECF No. 72 at 3. The Individual Defendants

counter that they have already agreed to produce (and have begun to produce) all of the trading

records relating to the sales and transfer of their XRP holdings, as well as any financial records

concerning compensation they received from Ripple—as XRP or otherwise.

        To the extent that the Individual Defendants’ personal financial records contain relevant

information showing that the Individual Defendants transferred or sold XRP, the Defendants

have already agreed to provide such records to the SEC. The SEC’s Requests for Production and


4
 Cryptocurrency exchanges are businesses that allow customers to trade cryptocurrencies for other assets,
such as fiat money or other digital assets. See, e.g., What is a Crypto Wallet?, Coinbase.com,
https://www.coinbase.com/learn/tips-and-tutorials/how-to-send-crypto. Exchanges often host users’
“crypto wallets,” containing a public and a private key that, through a complex mathematical process,
allows only that user to transfer cryptocurrency from the wallet. See What is a Private Key?,
Coinbase.com, https://www.coinbase.com/learn/crypto-basics/what-is-a-private-key.

                                                    5
       Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 6 of 10




third-party subpoenas make broader requests, however, that would result in the disclosure of an

immense trove of private financial information with no relevance to whether the Individual

Defendants offered or sold XRP into the public market or promoted its sale to potential investors.

And although the SEC argues that it has no interest in the individual Defendants’ private

transactions unrelated to XRP (e.g., grocery receipts), and that it is willing to further limit its

requests, the proposed limited requests are not before the Court.

        Insofar as the SEC seeks the personal financial records to verify that the records the

Individual Defendants agreed to provide are complete, the Court finds no evidence to suggest

that such a verification is necessary or appropriate. The SEC does not allege that the Individual

Defendants have misrepresented their records, and it has not shown that the records that have

been promised are lacking the information necessary to support its claims in any meaningful

way. Indeed, this case is in its beginning stages, and the SEC’s rush to serve requests and

subpoenas seeking duplicative information of records already promised is premature at best.

        The most compelling reason the SEC provides for why these banking records are

necessary to prove Section 5 violations is that the Individual Defendants may have moved the

XRP from the identifiable digital addresses (or “crypto wallets”) linked to their banking or

cryptocurrency exchange accounts, into other pseudonymous or anonymous crypto wallets. It

argues that the Individual Defendants could use such pseudonymous accounts to make offers or

sales of XRP to the public undetected. See Mar. 19, 2021 Hearing Transcript (“Tr.”) 41:10–

42:11. The SEC reasons that, because the records the Individual Defendants have agreed to share

would not show sales from pseudonymous or anonymous accounts necessarily, the only way to

verify such sales is by tracing their proceeds back to the Individual Defendants. The SEC argues

that, because such proceeds must be converted into fiat currency to be of use to the Individual



                                                   6
       Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 7 of 10




Defendants, they would need to transfer them from cryptocurrency exchanges into their bank

accounts, which would show a deposit date, amount, and the name of the depositing exchange.

See Tr. 37:18–39:08. The SEC argues that such deposits are the most reliable record of

individual offers or sales of XRP.

        The SEC’s argument presents several problems. First, the Individual Defendant’s bank

records might reflect a given deposit from a cryptocurrency exchange (e.g., Coinbase) on a

certain date—but, by the SEC’s own admission, that is all it would show. 5 It would not detail

whether that deposit was the result of XRP sales, Bitcoin sales, sales of some other type of

cryptocurrency, or even a withdrawal of U.S. dollars previously deposited into that Coinbase

account. Furthermore, unless the Individual Defendant’s bank deposits from Coinbase listed a

particular XRP wallet address, it would be impossible from the bank records alone to determine

whether the Coinbase transfer came from the Individual Defendant’s known XRP wallet or from

the presumed pseudonymous wallet. Perhaps most importantly, without more information from

Coinbase, the SEC could not determine if the deposit was the result of one or more XRP

transactions. Accordingly, the Court is not convinced that the personal banking records would

show (or even could show) what the SEC claims they would—individual violations of Section 5.

        Second, the SEC’s “stress-test” argument assumes facts that have not yet been

established. The SEC has not presented any evidence the Individual Defendants have hidden

transactions or that the documents produced support an inference of hidden transactions.

Furthermore, Defendant Larsen’s counsel stated at oral argument that if the SEC “has a problem

identifying . . . a transaction” on the XRP Ledger, that he would be “glad to explain it.” See Tr.


5
 The SEC named Coinbase, a popular cryptocurrency exchange, at oral argument, though it alleges that
the Individual Defendants used several different crypto exchanges for their transactions. For clarity,
Coinbase is used as the hypothetical exchange, without any factual significance attached. See Tr. at
38:07–38:24.

                                                   7
       Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 8 of 10




at 68:24–69:07. The SEC’s belief that the Individual Defendants’ banking records might show

evidence of a speculative transaction that could have occurred (and that the Individual

Defendants are not providing in their XRP transaction records) is not a foundation on which to

order expansive discovery into personal financial accounts.

       Additionally, the SEC argues that the personal financial records at issue are relevant to

showing the extent to which the Individual Defendants personally funded efforts to promote a

“reasonable expectation of profit” for XRP’s investors, necessary to prove the alleged Section 5

violations. See Howey, 328 U.S. at 298–99. Citing an unpublished order in which Judge Castel

did not present his reasoning, the SEC proposes that the Individual Defendants should be

compelled to provide their personal bank records as evidence of such promotion efforts. See

S.E.C. v. Telegram Grp., Inc., No. 19-cv-09439, ECF No. 67 (S.D.N.Y. Jan. 13, 2020). The

Court finds that Telegram is distinguishable, however, especially in light of the Individual

Defendants’ willingness to provide the SEC with records of their XRP transactions and sales in

this case, whereas the Telegram defendant claimed that foreign privacy laws shielded its records

from disclosure. See id. at ECF No. 61. Furthermore, the Court agrees with the Individual

Defendants that the disclosure of corporate bank records at issue in Telegram was of a different

character than the personal financial records at issue here.

       Finally, the SEC contends that it is entitled to obtain the Individual Defendants’ personal

financial records to prove that they had a personal financial motive to aid and abet Ripple in

offering or selling unregistered securities. Relying on S.E.C. v. Am. Growth Funding II, LLC, it

argues that these personal financial records showing “what proportion of the Individual

Defendant’s income was comprised of proceeds from XRP sales” could help a factfinder assess

whether the Individual Defendants sold their XRP holdings in good faith, or whether they had a



                                                  8
       Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 9 of 10




motive to purposefully ignore evidence that XRP may be considered a security. See No. 16-cv-

00828 (KMW), 2019 WL 1748186, at *4 (S.D.N.Y. Apr. 19, 2019); ECF No. 72 at *4.

       The Court is not persuaded that the SEC should be entitled to obtain the entirety of the

Individual Defendants’ personal financial records over an eight-year period for the purpose of

bolstering its “proportional” financial motive argument. The SEC has alleged that the Individual

Defendants gained more than half a billion dollars from their sales of XRP. See, e.g., ECF No.

46 at ¶ 6. Such an extraordinary sum surely is great enough to make the same “motive”

argument, regardless of whether it represented 95% or 5% of the Individual Defendants’ wealth.

       Additionally, the Court finds that the Individual Defendants distinguished the authorities

upon which the SEC relies from the case at hand, noting that they involved individuals and

businesses who were accused of intent to defraud, unlike here. See, e.g., S.E.C. v. eSmart Tech,

No. 11-cv-00895, 2013 WL 1233681, at *2 (D.D.C. Oct. 24, 2013) (granting SEC motion to

compel bank records as relevant to scienter where the defendant was accused of diverting funds

raised from investors to her personal bank account). The SEC argues that it cited these

authorities only for the principle that bank records have been used as circumstantial evidence to

support an inference of scienter. See Tr. 47:01–17. But it can be true that personal financial

records provide evidence of scienter in a fraud case (the fact that investor funds were improperly

transferred to a personal bank account) but would provide little insight into whether or not the

Individual Defendants acted in good faith that XRP was not a security or did so knowingly or

recklessly.

                                         CONCLUSION

       Accordingly, the Court finds that the SEC’s requests for the Individual Defendants’

personal financial records, apart from those records of XRP transactions that are already



                                                 9
      Case 1:20-cv-10832-AT-SN Document 103 Filed 04/09/21 Page 10 of 10




promised, are not relevant or proportional to the needs of the case. Accordingly, the Individual

Defendants’ motion is GRANTED. The SEC shall withdraw its Requests for Production seeking

the Individual Defendants’ personal financial records and withdraw its third-party subpoenas

seeking the same. If, as discovery progresses, the SEC uncovers evidence that the Individual

Defendants have not been forthcoming with records of their XRP transactions, it may provide

such evidence to the Court and renew its application.

SO ORDERED.




DATED:         April 9, 2021
               New York, New York




                                                10
